Citation Nr: 0929286	
Decision Date: 08/06/09    Archive Date: 08/14/09

DOCKET NO.  04-20 728A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Whether there is new and material evidence to reopen a claim 
for service connection for hypertension secondary to service-
connected posttraumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Nancy Snyder, Associate Counsel


INTRODUCTION

The Veteran had active service from March 1968 to December 
1969.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a decision of February 2004 by the 
Department of Veterans Affairs (VA) Montgomery, Alabama, 
Regional Office (RO).

The Board notes that in a May 2009 statement, the Veteran's 
representative noted that the Veteran met the schedular 
requirements for a total disability rating for individual 
unemployability (TDIU) effective November 8, 2002, and 
requested that this fact be brought to the RO's attention as 
it "ha[d] never been addressed."  However, the Veteran's 
claim for TDIU has been addressed.  A review of the evidence 
indicates that the Veteran filed a formal claim for TDIU in 
November 2004.  Subsequent to this claim, the RO granted a 
100 percent rating for PTSD, effective the date the November 
2004 claim for TDIU was received.  See June 2006 rating 
decision.  In its decision, the RO noted that the award of a 
100 percent rating for PTSD rendered the claim for TDIU moot.  
The RO also noted that, as the Veteran was working in 
November 2002 - when he became schedularly eligible for TDIU 
- and as the Veteran had not provided any verification of his 
last date of employment (though it had been requested), a 100 
percent rating was not warranted earlier than the date of 
receipt of the November 2004 claim.  The Veteran did not 
respond to the June 2006 rating decision; it is now final.  
As the Board finds that the representative's statement cannot 
be reasonably interpreted as anything more than a request for 
further information as to the status of the TDIU claim, the 
Board finds that no further action is required on this 
matter.  


FINDING OF FACT

A claim of service connection for hypertension, to include as 
secondary to PTSD, was denied in March 2001, and the evidence 
presented since the March 2001 decision does not raise a 
reasonable possibility of substantiating the claim of service 
connection for hypertension.



CONCLUSIONS OF LAW

1.  The March 2001 RO decision denying the claim of service 
connection for hypertension is final.  38 U.S.C.A. § 7105(c) 
(West 1991); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2000).  

2.  New and material evidence sufficient to reopen the claim 
for service connection for hypertension has not been 
presented.  38 U.S.C.A. § 5108 (West 2002); 
38 C.F.R. § 3.156(a) (2008).


REASONS AND BASES FOR FINDING AND CONCLUSIONS

Duty to Notify and Assist

VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2008); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).  
Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide.  
Specific to the request to reopen, the claimant must be 
notified of both the reopening criteria and the criteria for 
establishing the underlying claim for service connection.  
See Kent v. Nicholson, 20 Vet. App. 1 (2006).  

In addition, the notice requirements apply to all five 
elements of a service-connection claim, including: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Further, this notice must include information 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Id. at 486.  

In September 2003, March 2006, and October 2006, the agency 
of original jurisdiction (AOJ) sent letters to the Veteran 
providing the notice required by 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b), to include as interpreted by Kent and 
Dingess/Hartman.  The Board notes that the March 2006 and 
October 2006 letters postdated the initial adjudication.  The 
Board finds no prejudice resulted, however, because the claim 
was subsequently readjudicated without taint from the prior 
decision.  See Prickett v. Nicholson, 20 Vet. App. 370, 376 
(2006) (the issuance of fully compliant notification followed 
by readjudication of the claim, such as an SOC or SSOC, is 
sufficient to cure a timing defect).  VA has also done 
everything reasonably possible to assist the Veteran with 
respect to his claim for benefits, such as obtaining medical 
records, providing a VA examination, obtaining a nexus 
opinion, and providing the opportunity for a hearing.  Thus, 
the Board finds the matter ready for adjudication.  

Request to Reopen

A claim of service connection for hypertension secondary to 
PTSD was previously denied in a March 2001 rating decision, 
and that decision is final based on the evidence then of 
record.  38 U.S.C.A. § 7105(c) (West 1991); 38. C.F.R. 
§§ 3.104, 20.302, 20.1103 (2000).  However, a claim will be 
reopened if new and material evidence is submitted.  38 
U.S.C.A. §5108; 38 C.F.R. § 3.156(a).  New evidence means 
existing evidence not previously submitted to agency 
decision-makers.  Material evidence means existing evidence 
that, by itself or when considered with previous evidence of 
record, relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence can be 
neither cumulative nor redundant of the evidence of record at 
the time of the last prior final denial of the claim sought 
to be reopened, and must raise a reasonable possibility of 
substantiating the claim.  38 C.F.R. § 3.156(a) (2008).  

The March 2001 rating decision denied service connection 
because the evidence did not suggest that the Veteran's 
hypertension was incurred in or aggravated by service or was 
caused or aggravated by his service-connected PTSD.  

Evidence received in conjunction with the request to reopen 
includes VA treatment records which reflect treatment for 
hypertension.  The evidence also includes a VA examiner's 
opinion, in response to a request for an opinion as to 
whether the Veteran's hypertension "is due to or caused by 
his PTSD", that the Veteran's hypertension was "more likely 
than not essential".  See November 2003 VA examination 
record.  Although this evidence is "new," in that it was 
not previously seen, the evidence is not material since it 
fails to cure the defect presented by the previous decision, 
namely the lack of competent evidence that the Veteran's 
hypertension was caused or aggravated by his service-
connected PTSD or that the Veteran's hypertension had its 
onset in service or is causally related to service.  The 
"new" evidence merely reiterates what has already been 
established:  that the Veteran has been diagnosed with and 
treated for hypertension; it includes no competent evidence 
which suggests a link between service or the service-
connected PTSD.  

The Veteran has asserted that his PTSD exacerbates his 
hypertension.  However, as a layperson, he is not competent 
to comment on the presence, etiology, or aggravation of a 
medical disorder, however; rather, medical evidence is needed 
to that effect.  See Espiritu v. Derwinski, 2 Vet. App. 492, 
495 (1992).  In this case, as noted above, the medical 
evidence provides no indication that the Veteran's 
hypertension has been caused or aggravated by the Veteran's 
PTSD.  In sum, the Veteran's statements, standing alone, are 
not "material" evidence with which the claim can be 
reopened. 

The Board also notes that the Veteran's representative has 
submitted internet links for articles which he indicated 
linked PTSD to exacerbated hypertension.  See May 2009 
representative statement.  The Board has reviewed the 
articles linked by the representative but finds that they are 
also not "material".  The articles report no definitive 
finding as to a link between PTSD and hypertension; rather, 
the articles only report that PTSD may increase a person's 
vulnerability to hypertension.  Moreover, the Board notes 
that even if the articles did suggest that PTSD could cause 
or aggravate hypertension, the articles provide no findings 
specific to the Veteran's claim; as such, the articles, 
standing alone, are not "material" evidence with which the 
Veteran's claim could be reopened.  

In this case, the "new" medical evidence, to include when 
considered with the previously considered evidence, does not 
indicate that the Veteran's hypertension was incurred in or 
aggravated by service or was caused or aggravated by the 
Veteran's service-connected PTSD.  Thus, the request to 
reopen must be denied.  


ORDER

The request to reopen the claim of service connection for 
hypertension is denied.  



____________________________________________
L. M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


